Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/07/2022 has been entered. Claims 1-7 are pending. Claims 8-10 have been cancelled. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021 and 1/07/2022 are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 line 11: "longtiduinal" should be changed to -- longitudinal --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites the limitation "wherein the joint section comprises c", it is unclear what the applicant intends to claim in the recited limitation. The examiner is interpreting the limitation as "wherein the joint section comprises a recess" as recited in the previous set of claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2011/0141737) (hereinafter Gu) in view of Adolfson (US 2,048,313).
Re claim 1: Gu teaches a lighting device comprising: a light source (101, fig. 1); a base (13, fig. 1); and a support (10, 11, 12, fig. 1); wherein the support (10, 11, 12) comprises a first arm (12, fig. 1) which is rotatable relative to the base (13) about a first axis (axis of connection between 12 and 13, fig. 1), a second arm (10, fig. 1) upon which the light source (101) is mounted, the second arm (10) being substantially parallel (see fig. 1) to the first arm (12), and a joint section (11, fig. 1) which connects the second arm (10) to the first arm (12) for movement relative thereto about a second axis (axis of 11 parallel to axis of connection of 12 and 13, fig. 1) which is parallel to the first axis (see fig. 1); and wherein the second arm (10) is moveable 
However, Gu fails to teach wherein the first arm of the support is mounted on a body which is rotatable relative to the base about the first axis, the first axis extending along a longitudinal axis of the body, the first arm of the support extending substantially orthogonal to the longitudinal axis of the body.
Adolfson teaches a first arm (29, fig. 1) of the support (20, 29, 30, 33, 34, 35, fig. 1) is mounted on a body (12, fig. 1) which is rotatable relative to the base (11, fig. 1) about a first axis (vertical rotational axis of 12, fig. 1), the first axis (vertical rotational axis of 12) extending along a longitudinal axis (vertical axis of 12, fig. 1) of the body (12), the first arm (29, fig. 1) of the support (20, 29, 30, 33, 34, 35) extending substantially orthogonal (perpendicular to vertical axis of 12, fig. 1) to the longitudinal axis of the body (12).
Therefore, in view of Adolfson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a body where the first arm of the support is mounted on the body which is rotatable relative to the base about the first axis, the first axis extending along a longitudinal axis of the body, the first arm of the support extending substantially orthogonal to the longitudinal axis of the body, in order to provide a stand with an additional degree of rotation thereby providing a freestanding lighting device with improved light distribution control.

Re claim 2: Gu teaches the joint section (11, fig. 1) moves with the second arm (10, fig. 1) about the second axis (axis of 11, fig. 2) (see para [0015]).  
Re claim 3: As best understood, Gu teaches a spigot (20, fig. 2) which extends along the second axis (see fig. 2), and wherein the joint section (11) comprises a recess (recess of 412, fig. 4).

	Re claim 4: Gu teaches at least one retainer (30, fig. 2) for retaining the second arm (10) in one or more orientations (rotation of 30 or fixing 30, see para [0027]) relative to the joint section (11, fig. 1).  

	Re claim 5: Gu teaches the joint section (11, fig. 1) comprises a shaft (30, fig. 4) upon which the second arm (10) is mounted, and about which the second arm (10) rotates relative to the joint section (11).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2011/0141737) in view of Adolfson (US 2,048,313) as applied to claim 5 above, and further in view of Cvek (US 5,097,400).
Re claim 6: Gu in view of Adolfson fails to teach the shaft comprises one or more shaft recesses angularly spaced about the shaft, and wherein the second arm comprising a detent which is received by one of the recesses depending on the orientation of the second arm.  
Cvek teaches a shaft (188, fig. 3) comprises one or more shaft recesses (192, fig. 3) angularly spaced (see fig. 6A) about the shaft (188), and wherein a second arm (arm of 166, fig. 3) comprising a detent (166, fig. 3) which is received by one of the recesses (192) depending on the orientation of the second arm (see fig. 6a).  


Re claim 7: Gu in view of Adolfson fails to teach the shaft comprises two shaft recesses which are spaced apart by 1800, and which are arranged such that, when the detent is received by a shaft recess, an optical axis of the light source is parallel to the first axis.  
Cvek teaches the shaft (188, fig. 3) comprises two shaft recesses (192, fig. 3) which are spaced apart by 180° (see fig. 6A), and which are arranged such that, when the detent is received by a shaft recess (192), an optical axis (horizontal axis of 160, fig. 3) of the light source (160, fig. 3) is parallel to the first axis (horizontal axis of 160).  
Therefore, in view of Cvek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of Gu by forming two shaft recesses which are spaced apart by 180°, and which are arranged such that, when the detent is received by a shaft recess, an optical axis of the light source is parallel to the first axis, in order to provide another method of rotating the light source.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.usto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875